Title: From George Washington to John Fowler, 2 February 1788
From: Washington, George
To: Fowler, John



Sir,
Mount Vernon February 2d 1788

I have received your letter of to day, and in answer to it must inform you that I have no inclination to purchace the Negro fellow which you mention as I have already as many Slaves as I wish, and I cannot engage to give another, or others in exchange for him, because I do not think, it would be agreeable to their inclinations to leave their Connexions here, and it is inconsistent with my feelings to compel them. I did agree to take him from Mr Robt Alexander but it was in part payment of a debt which

he owed me & upon any other consideration I would not receive him. I am &c.

G. Washington

